              Case 2:19-cr-00192-JCC Document 34 Filed 10/15/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0192-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    ISRAEL PEREZ VILLANUEVA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to continue the sentencing
18   hearing (Dkt. No. 31). Finding good cause, the motion is GRANTED. The sentencing hearing
19   scheduled for October 27, 2020, is hereby VACATED, and continued to January 6, 2021 at 9:00
20   a.m. To the extent COVID-19 pandemic conditions continue to warrant remote hearings at that
21   time, the Court directs Defendant to the Court’s previous minute order (Dkt. No. 30) regarding
22   required motions for remote hearings.
23          DATED this 15th day of October 2020.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR19-0192-JCC
     PAGE - 1
